REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 was amended to include limitations previously indicated as allowable in claim 3 in the Office action mailed on 11/06/2020.
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a console assembly for a treadmill, the assembly comprising: a base; first and second side supports; first and second lower push bars coupled to a respective first or second side support and extending inward towards a longitudinal center of the treadmill; first and second upper push bars coupled to a respective first or second lower push bar via a respective bar extending substantially vertically upward and away from the first or second lower push bar towards a front of the treadmill and extending inward towards the longitudinal center of the treadmill;  a first protrusion extending substantially upwards and above the first upper push bar; and-2-4849-9800-2907.1Atty. Dkt. No. 097208-0287 a second protrusion extending substantially upwards and above the second upper push bar, wherein each of the first and second protrusions is configured to selectively receive a hand of a user; wherein the base defines at least one compartment; and wherein the first and second upper and lower push bars are configured to selectively receive a pushing force from a user.
Claims 4-7 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Claim 8 was amended to include limitations previously indicated as allowable in claim 13 in the Office action mailed on 11/06/2020.
Regarding claim 8, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a console for a treadmill, the console comprising: a base having a first side and a second side; a first lower push bar coupled to and extending substantially inward towards a longitudinal center a protrusion provided on at least one of the first or second sections, the protrusion extending substantially upwards and above at least a portion of the upper section, and wherein the protrusion is configured to selectively engage with a hand of a user.
Claims 9-12 depend either directly or indirectly from claim 8 and are allowable for all the reasons claim 8 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784